DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-26 are pending and have been examined.
This action is in reply to the papers filed on 06/11/2019.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/26/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 06/11/2019 as modified by the amendment filed on xxx.

CLAIM OBJECTIONS
Claims 13-26 are objected for being unclear. The Office interprets independent claim 13 and all claims depending from claim 13 to be system claims. The preamble of independent claim 13 begins with a “system for the handling of distributed ledger objects…” and the preamble concludes with “the protagonist agent comprising…”. The Office believes that this is a typographical error as it would be proper and correct for the preamble to conclude as “the system comprising…” Without this clarification it is not clear whether the elements (modules) following the preamble comprise the system or only the protagonist agent. Applicant should amend accordingly.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 13 -
at least one claim definition module adapted to handle a claim definition phase …; 
at least one application processing module adapted to process at least one application …; 
at least one antagonist selection module adapted to handle an antagonists selection phase …; 
at least one agent connection module adapted to handle an agents connection phase …; 
at least one cryptography module adapted to derive cryptographic secrets …; 
at least one agent authentication module adapted to handle an agents identification phase …;
at least one argument inception module adapted to handle an argument inception phase …; 
at least one computational argumentation and inference negotiation module adapted to handle a negotiation phase …; 
at least one contract subscription module adapted to handle a contractualization phase …; 
at least one distributed ledger objects management module adapted to handle or detect ….
Claim 14. The system according to claim 13, wherein each antagonist agent comprises the same modules of a protagonist agent and at least one argument engagement module adapted to handle, ….
Claim 15. The system according to claim 14, wherein an agent comprises at least one manager connection module adapted to handle ….
Claim 16. The system according to claim 15, wherein the at least one manager connection module comprises means to manage vocal interactions.
Claim 17. The system according to claim 15, wherein the agent comprises at least one manager authentication module adapted to handle a manager authentication phase ….
Claim 18. The system according to claim 17, wherein the agent comprises at least one biometrics authentication module to authenticate its at least one manager through biometrics parameters.
Claim 19. The system according to claim 17, wherein the agent comprises at least one computational argumentation and inference authentication module adapted to authenticate ….
Claim 20. The system according to claim 14, wherein an agent comprises at least one application selection module adapted to handle an application selection phase to select …
Claim 21. The system according to claim 14, wherein an agent comprises at least one agent connection channel selection module adapted to handle an agents connection channel selection phase ….
Claim 22. The system according to claim 13, wherein the at least one agent connection module comprises means to manage vocal interactions.
Claim 23. The system according to claim 14, wherein the at least one computational argumentation and inference negotiation module comprises means to use at least one computational argumentation and inference negotiation model …
Claim 24. The system according to claim 14, wherein the at least one contract subscription module comprises means to use at least one contract model …
Claim 25. The system according to claim 14, wherein an agent comprises at least one repository handler module adapted to provide access to …
Claim 26. The system according to claim 14, wherein at least one of the agents involved is not a human and its at least one distributed ledger objects management module handles the distributed ledger objects valorisation phase …

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of a ‘module adapted to handle …; agent adapted to…; module comprises means to…; etc…’ The module and/or agent is never defined as anything structural and can only be interpreted as purely software. There is no disclosure of any particular structure, either explicitly or inherently, to perform the ‘module adapted to handle…’ Similar deficiencies are equally applicable to the dependent claims 14-26.
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, in system claim 13, Applicant claims a series of modules (e.g., claim definition module…; application processing module…; antagonist selection module…; etc…) which are not described in any meaningful way in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-26 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers.
Claim 1 recites [a] method for the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers, whereto a protagonist agent, unequivocally associated to at least one manager, initiates a dialogue with at least one antagonist agent, by means of at least one argument to justify the acceptance of at least one claim aiming to obtain the handling of distributed ledger objects in the interest of its at least one manager, the method comprising: initiating a claim definition phase in which the protagonist agent is configured for the handling of distributed ledger objects to obtain, with given constraints and limits, at least one claim defined in the interest of its at least one manager; executing at least one application to obtain the at least one claim defined with its given constraints and limits; initiating an antagonists selection phase in which the protagonist agent selects at least one antagonist agent relevant to obtain the at least one claim defined when appropriate considering its given constraints and limits; initiating an agents connection phase in which the protagonist agent and the at least one selected antagonist agent establish a connection; initiating an agents identification phase in which cryptographic secrets derived from each agent at least one root of trust module are exchanged among the connected agents allowing an unequivocal identification of them as trusted; initiating an argument inception phase in which the trusted protagonist agent generates at least one argument to justify the acceptance of its at least one claim and sends it to the at least one trusted antagonist agent; performing a negotiation phase in which the trusted protagonist agent, after receiving the output of an argument engagement phase performed by the at least one trusted antagonist agent, generates arguments and counterarguments by means of computational argumentation and inference, in order to negotiate, with the at least one engaged trusted antagonist agent, the handling of distributed ledger objects required to obtain at least one claim; performing a contractualization phase in which the trusted protagonist agent is configured to subscribe to at least one distributed ledger objects handling contract with at least one of the engaged trusted antagonist agents if the negotiation phase converges to the handling of acceptable distributed ledger objects; performing or detecting the outcome of a distributed ledger objects valorisation phase in which the at least one subscribed distributed ledger objects handling contract is performed in at least one distributed ledger to handle the negotiated objects.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-12 recite a method and, therefore, are directed to the statutory class of a process. Claims 13-26 recite a system/apparatus and, therefore, are directed to the statutory class of machine.


Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers, whereto a protagonist agent, unequivocally associated to at least one manager, initiates a dialogue with at least one antagonist agent, by means of at least one argument to justify the acceptance of at least one claim aiming to obtain the handling of distributed ledger objects in the interest of its at least one manager, the method comprising:

No additional elements are positively claimed.
initiating a claim definition phase in which the protagonist agent is configured for the handling of distributed ledger objects to obtain, with given constraints and limits, at least one claim defined in the interest of its at least one manager;
This limitation includes the step(s) of: initiating a claim definition phase in which the protagonist agent is configured for the handling of distributed ledger objects to obtain, with given constraints and limits, at least one claim defined in the interest of its at least one manager.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
executing at least one application to obtain the at least one claim defined with its given constraints and limits;
This limitation includes the step(s) of: executing at least one application to obtain the at least one claim defined with its given constraints and limits.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
initiating an antagonists selection phase in which the protagonist agent selects at least one antagonist agent relevant to obtain the at least one claim defined when appropriate considering its given constraints and limits;
This limitation includes the step(s) of: initiating an antagonists selection phase in which the protagonist agent selects at least one antagonist agent relevant to obtain the at least one claim defined when appropriate considering its given constraints and limits.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
initiating an agents connection phase in which the protagonist agent and the at least one selected antagonist agent establish a connection;
This limitation includes the step(s) of: initiating an agents connection phase in which the protagonist agent and the at least one selected antagonist agent establish a connection.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
initiating an agents identification phase in which cryptographic secrets derived from each agent at least one root of trust module are exchanged among the connected agents allowing an unequivocal identification of them as trusted;
This limitation includes the step(s) of: initiating an agents identification phase in which cryptographic secrets derived from each agent at least one root of trust module are exchanged among the connected agents allowing an unequivocal identification of them as trusted.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
initiating an argument inception phase in which the trusted protagonist agent generates at least one argument to justify the acceptance of its at least one claim and sends it to the at least one trusted antagonist agent;
This limitation includes the step(s) of: initiating an argument inception phase in which the trusted protagonist agent generates at least one argument to justify the acceptance of its at least one claim and sends it to the at least one trusted antagonist agent.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
performing a negotiation phase in which the trusted protagonist agent, after receiving the output of an argument engagement phase performed by the at least one trusted antagonist agent, generates arguments and counterarguments by means of computational argumentation and inference, in order to negotiate, with the at least one engaged trusted antagonist agent, the handling of distributed ledger objects required to obtain at least one claim;
This limitation includes the step(s) of: performing a negotiation phase in which the trusted protagonist agent, after receiving the output of an argument engagement phase performed by the at least one trusted antagonist agent, generates arguments and counterarguments by means of computational argumentation and inference, in order to negotiate, with the at least one engaged trusted antagonist agent, the handling of distributed ledger objects required to obtain at least one claim.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
performing a contractualization phase in which the trusted protagonist agent is configured to subscribe to at least one distributed ledger objects handling contract with at least one of the engaged trusted antagonist agents if the negotiation phase converges to the handling of acceptable distributed ledger objects;
This limitation includes the step(s) of: performing a contractualization phase in which the trusted protagonist agent is configured to subscribe to at least one distributed ledger objects handling contract with at least one of the engaged trusted antagonist agents if the negotiation phase converges to the handling of acceptable distributed ledger objects.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
performing or detecting the outcome of a distributed ledger objects valorisation phase in which the at least one subscribed distributed ledger objects handling contract is performed in at least one distributed ledger to handle the negotiated objects.
This limitation includes the step(s) of: performing or detecting the outcome of a distributed ledger objects valorisation phase in which the at least one subscribed distributed ledger objects handling contract is performed in at least one distributed ledger to handle the negotiated objects.
No additional elements are positively claimed.
This limitation is directed to performing a mental calculation and/or simply following rules or instructions in order to implement the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are NO additional elements listed in either the method or system claims. Thus, the Office must interpret the claims as purely abstract and capable of being performed mentally and/or with the use of pen, paper, and the most basic of computational device (e.g., calculator or generic computer). The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of any computer or computer system. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. There are NO additional elements claimed. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Furthermore, mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to perform basic computational calculations. 
Independent system claim 13 also contains the identified abstract ideas. Furthermore, the system claims does NOT positively claim any computer, processor, or other structural device and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-12 and 14-26 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims initiating various phases, executing an application, and performing various phases, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming various steps which could be performed by a human with or without the aid of a simple computer.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing the handling of distributed ledger objects among trusted agents through computational argumentation and inference in the interest of their managers. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  



Claim Rejections - 35 USC § 101
Applicant may not claim a human being as part of a systems claim
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 13-26 are rejected under 35 USC §101 because Applicant may not claim a human being.  See MPEP at 2105 which states: “If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 USC §101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.”
In Claims 13-26, Applicant claims various agents and managers. Applicant’s specification (PGPub. 2020/0394531 [0064; 0101]) makes it clear that an agent or manager could be human. To overcome this rejection, Applicant should either amend or state clearly in their response to this Office Action that the agents and managers, as claimed in system claims 13-26, shall not be interpreted as a carbon-based entity like a human or an animal.
[0064] For exemplificative purpose and without limiting the scope of the present invention a manager 2 or an agent, protagonist 1 or antagonist 3, can be, indifferently and interchangeably, a silicon-based technology entity like an electronic device such as a wearable device or a smartphone or an IoT device or, in general, a computerized device or robots or it can be a carbon-based entity like a human or an animal. So it is possible that one antagonist agent 3 is human and the protagonist agent 1 is not a human agent or vice versa. The agents can interact also with other trusted or non-trusted entities such as external databases and websites and exchange data with them.

[0101] According to the present invention and with reference to FIG. 14, it is possible that at least one agent is a human 28 and at least one agent is not a human. It is worth to point out that, in this case, the at least one not human agent performs the distributed ledger objects valorisation phase if the trusted protagonist and at least one of the engaged antagonists subscribe at least one distributed ledger objects handling contract. In fact, in a particular embodiment of the present invention, to make easier for individuals and businesses to outsource their processes and jobs to a distributed workforce who can perform these tasks virtually and wherein one agent is human and the other agent is not a human agent and if the trusted protagonist and the engaged antagonists subscribe at least one distributed ledger objects handling contract, the non-human agent performs the distributed ledger objects valorisation phase. This distributed ledger objects include anything from conducting simple data validation and research to more subjective tasks like survey participation, content moderation and more. The human agent 28 can take the last decision.

Claim Rejections – No Prior-art Rejection
Claims 1-26 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Padmanabhan 2021/0182423 [0702] After the access controlled data is stored in the blockchain, any node that seeks to service a request to access the data makes an initial check of the permissions for the requestor and/or identification information of the requested data to examine the permissions in the associated metadata (Block 1236). If the permissions indicate that the requestor does not have permission, then the request to access this data is denied (Block 1237). If the UUID and the metadata of the requested data does not prohibit access, then the permission manager 181 must initiate a read request that is broadcast to the other nodes (Block 1238) indicated as owners of the data in the blockchain network and identifies the data to be accessed and includes information about the node or entity that is requesting to access the data (i.e., the UUID and possibly a set of credentials for the entity). Each of the nodes then executes its consensus process for access controlled data and makes a determination whether the credentials or other criteria for accessing the requested data are met (Block 1239). Each node that determines that the criteria for reading the data are met, provides its shared secret to the requesting node. The requesting node then can collect the shared secrets and determine whether a defined threshold number of the shared secrets have been provided (Block 1240). If the threshold number of shared secrets is not returned, then the consensus process denies the read request and it cannot be completed. In some embodiments, the consensus process can have a time limit or window within which the process must receive the threshold number of shared secrets. If the threshold number of shared secrets are provided by the other nodes, then the requesting node can utilize the shared secret algorithm to transform the shared secrets into the key and then the requested data can be decrypted and accessed. The threshold can be fixed or configurable. The threshold can be any value, such as number equal to half or two-thirds of the number of participating nodes. After the data has been accessed then the requesting node can discard the key such that it will have to be requested and reformed again on subsequent accesses.
Reddy et al. 2019/0305959 - Abstract: Provided is a process that includes: calling a program executed on a decentralized computing platform configured to persist state to a blockchain, the call requesting the program to release the software asset to the production environment, wherein: respective instances of the program are configured to publish release documentation by which provenance of the software asset is verifiable to the blockchain, respective instances of the program are configured to verify a cryptographic signature associated with the software asset, the cryptographic signature establishes that the software asset being released has not been tampered with subsequent to signing, the cryptographic signature establishes that the releasing entity or a proxy of the releasing entity has access to a cryptographic key by which the cryptographic signature was formed, and the decentralized computing platform is configured to reach a consensus verification determination among verification results from the replicated instances of the program.
Reese et al. 2020/0167775 [0040] In another example implementation, the ePOS client 110 is a digital wallet application (app), which is an app used to store a user's payment credentials (e.g., cryptographic private keys and/or public keys) that are associated with the user's payment instrument and/or payment credentials. In embodiments, the wallet app may store the user's credentials in the PCDB 125. In some implementations, the wallet app may be a blockchain-based app that stores the user's credentials, and the credentials are associated with a state of a user's account in the blockchain. The wallet app also allows the user to make transactions, where the public key of the public/private key pair allows other wallets to make payments to the wallet app (e.g., using the wallet's app network address, app/wallet identifier, or the like) and the private key of the public/private key pair allows the wallet app spend currency or cryptocurrency stored by the wallet app and/or in the blockchain. When the wallet app is a blockchain app or service, the wallet app enables the user to interact with a blockchain or other decentralized ledger or database. The blockchain app may store public and/or private keys, hash generators, encryption/decryption algorithms, and/or other like elements that can be used to generate blocks to be added to one or more blockchains. The blockchain app may also include modules, logic, program code, etc., that allow the blockchain app to validate other blocks generated by other user systems before appending those blocks to the blockchain. Additionally, where the Trusted Compute resources is/are implemented using secure enclaves (discussed infra), the wallet app can also interface directly with the secure enclave of the ePOS applet 121 via the ePOS acceptance driver 122 (discussed infra), a private transaction manager, or other like entity, and/or interface with on-chain or off-chain enclaves. The private transaction manager may be a subsystem of a specific blockchain platform/system that implements privacy and permissioning, and/or validates blocks for inclusion in a blockchain. Off-chain transactions involve the movement of value outside of a blockchain, while on-chain transactions modify the blockchain and depend on the blockchain to validate transactions. Off-chain transactions rely on other mechanisms to record and validate transactions, such as payment channels (e.g., Hashed Timelock Contracts (HTLCs) or Lightning Network), sidechains, credit/debit based solutions, trusted third parties, and the like.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682